Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The reservoir is not positively claimed until claim 14.
With regard to claims 16-20, claim 16 only recites a method, making it unclear what the particular method is, it appears that the method is directed to a method of making the implant and has been treated as such. However the method is considered to be incomplete in that the method does not include all the method steps to make a complete device. The method fails to include steps directed to connecting the sheath/inflatable member with the pump and reservoir.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a penile prosthesis, does not reasonably provide enablement for any implant or bodily implant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification discloses support for an inflatable penile prosthesis, while the claims only recite an implant or a bodily implant, therefore it appears that the specification does not provide support for the claims broad recitation or scope that would encompass all inflatable implants in the body.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al (WO 2013/096615).

Lund et al discloses: an implant (paragraph [0008]), comprising: an inflatable member (paragraphs [008] and 11; figure 1, element 102); and a pump assembly (figure 1, element 104) configured to facilitate a transfer of a fluid from the reservoir (element 106) to the inflatable member, the inflatable member (114) having a sidewall that defines a lumen (figure 2A - 12) and a plurality of elongate members (126 and 130 of figure 2A and 122 of figures 8-10) disposed within the lumen along the longitudinal axis.
With regard to claim 4, the outer surface of the sidewall is smooth (Figure 1).
With regard to claims 5 and 8-9, the device operates in an inflated/deflated condition (abstract, inflatable members). The inflatable members extend in a longitudinally tubular shape (Figure 1).
With regard to claims 6-7 and 20, Lund et al teaches that the device may include a coating to provide a slippery wear-resistant surface (paragraph [0046]).
With regard to claims 10-12, the inflatable members include a first cap (118) and a second cap (120).

With regard to claim 15, the pump (104) includes a valve body and pump bulb member (Figure 1 shows pump 104 which includes both a valve body (inside) and a bulb member (ribbed end of the pump) which are well known types of bulb pumps in penile prosthesis devices.
With regard to claim 16, the elongate members are disposed within a lumen of the sheath/inflatable member and the end caps are coupled to the respective ends of the sheath (see figures 1-5 and 8-10). 
Claims 13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Felton et al is cited to further show the well known pump (201), pump bulb (231) and valve body (233) used with similar inflatable devices (Figure 3, paragraph [0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791